DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.

Response to Amendment
The objections to the Drawings as presented in the Final Rejection mailed 10/22/2020 have been overcome based on the amendment filed 1/19/2021.

Applications filed after March 15th 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Paroni et al. (US 2015/0049503) in view of Marcori et al. (US 2014/0286031).
With regards to Claim 1, Paroni et al. discloses an illumination device of a motor vehicle (see paragraph 1), comprising: one or more LED units [10] wherein a respective LED unit comprises one or more LEDs (see paragraph 64 and Figure 5); a plate-shaped diffuser [6] (see paragraphs 26, 64, and 65 and Figure 5) having first (comprising the face at a bottom of the diffuser [6] most adjacent LEDs [10], see Figure 5) and second (comprising the face opposing the face most adjacent LEDs [10] and on a top side of diffuser [6], see Figure 5) delimiting faces and an end face (comprising the end of the diffuser [6] at the side [7] including the frosted or opalescent layer, see paragraphs 63 and 65 and Figure 5), between which faces there is and a light-scattering material (comprising the frosted or opalescent layer, see paragraph 65) with a predetermined thickness (see Figure 5), the end face [7] of the diffuser [6], which is provided between the first delimiting face and the second delimiting face, forms the only light emergence face of the illumination device that is visible to a user (see paragraphs 55, 63, and 65 and Figure 5), the LED unit or LED units abut against the first delimiting face (see paragraph 64) and, during operation, emit light in a direction of the first delimiting face (see paragraph 64), said light entering into the diffuser [6] via the first delimiting face (see paragraph 64 and Figure 5), and the diffuser [6] is configured and arranged such that the light of the LED unit or LED units entering via the first delimiting face is guided in the diffuser [6] to the light emergence face [7] and emerges from the illumination device at the light emergence face [7] (see paragraphs 55, 63, and 65).
Paroni et al. does not explicitly disclose the light-scattering material is disposed along an entire planar extent.
Marcori et al. teaches the light-scattering material is disposed along an entire planar extent (see paragraphs 11 and 27 and Figure 7; the material including bubbles or cavities [32] forming an opalescent material and thereby substantially being a light-scattering material is disposed along an entire planar extent of diffuser [24]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plate-shaped diffuser of Paroni et al. to include the light-scattering material is disposed along an entire planar extent as taught by Marcori et al.  One would have been motivated to do so in order to diffuse light from the volume and not the surface of the diffuser, giving the illuminated material a fuller, more uniform and more transparent appearance (see Marcori et al. paragraph 11).

With regards to Claim 5, Paroni et al. and Marcori et al. disclose the illumination device as discussed in Claim 1 above.
Paroni et al. further discloses the diffuser [6] has a further end face [9] (see paragraph 63) which is arranged at an end of the diffuser [6] that is distant from the light emergence face (see Figure 5), and the LED unit or LED units are arranged adjacent to the further end face [9] (see paragraph 63 and Figure 5).

With regards to Claim 7, Paroni et al. and Marcori et al. disclose the illumination device as discussed in Claim 1 above.
Paroni et al. further discloses the diffuser [6] is configured as a strip (see Figure 2) and the light emergence face is a longitudinal edge of the strip (see Figures 2 and 5), and the one or more LED units is a plurality of LED units (see paragraph 64) that are arranged next to one another in a direction of the longitudinal edge of the strip (see paragraph 64 and Figures 2 and 5).

With regards to Claims 8 and 9, Paroni et al. and Marcori et al. disclose the illumination device as discussed in Claim 7 above.
Paroni et al. does not explicitly disclose a width of the strip lies between 40% and 250% of a distance between adjacent LED units of the plurality of LED units and a width of the strip lies between 50% and 200% of a distance between adjacent LED units of the plurality of LED units.  However, Paroni et al. does disclose the LED units are arranged side-by-side and spaced apart (see Paroni et al. paragraphs 27, 63, and 64 and Figure 3) and that the light output from the diffuser is such that sequential turning on of the row of adjacent LED units creates a small luminous area/zone that displaces/moves along the front side in a direction parallel to the ground based on the spacing of the LED units and dimensions of the diffuser [6] (see Paroni et al. paragraphs 52, 53, 55, and 64).  Therefore, one of ordinary skill in the art would be able to form the illumination device of Paroni et al. such that a width of the strip lies between 40% and 250% of a distance between adjacent LED units of the plurality of LED units and a width of the strip lies between 50% and 200% of a distance between adjacent LED units of the plurality of LED units in order to provide a size of a luminous area/zone.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the strip of the diffuser and spacings between adjacent LED units of Paroni et al. to include a width of the strip lies between 40% and 250% of a distance between adjacent LED units of the plurality of LED units and a width of the strip lies between 50% and 200% of a distance between adjacent LED units of the plurality of LED units.  One would have been motivated to do so in order to provide a size of a luminous area/zone during sequential turning-on of the LED units (see Paroni et al. paragraphs 52-55 and 64).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Paroni et al. (US 2015/0049503) as modified by Marcori et al. (US 2014/0286031), further in view of Ichikawa et al. (US 2015/0036371).
With regards to Claim 10, Paroni et al. and Marcori et al. disclose the illumination device as discussed in Claim 1 above.
Paroni et al. further discloses an optical reflector is arranged at least in a region which lies opposite the LED unit or LED units (see paragraphs 63 and 64 and Figure 5).
Paroni et al. does not explicitly disclose the optical reflector is arranged at the second delimiting face of the diffuser.  
Ichikawa et al. teaches an optical reflector [76,52A] is arranged at the second delimiting face of the diffuser [52] (see paragraphs 45, 64, and 66 and Figure 3A), at least in a region which lies opposite the LED unit [50] or LED units (see Figure 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diffuser of Paroni et al. to include an optical reflector is arranged at the second delimiting face of the diffuser, at least in a region which lies opposite the LED unit or LED units as taught by Ichikawa et al.  One would have been motivated to do so in order to provide such optical reflector closer to the LED unit or LED units for directing a light towards the light emergence face (see Ichikawa et al. paragraph 66).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Paroni et al. (US 2015/0049503) as modified by Marcori et al. (US 2014/0286031), further in view of Geyer (EP 2816276; please see the translation attached to the Office Action mailed 5/17/2019 for reference to paragraphs).
With regards to Claim 13, Paroni et al. and Marcori et al. disclose the illumination device as discussed in Claim 1 above.
Paroni et al. does not explicitly disclose the LED unit or LED units are arranged on a heatsink.
Geyer teaches the LED unit or LED units [40] (see paragraph 26 and Figure 2) are arranged on a heatsink [14] (see paragraph 27 and Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the illumination device of Paroni et al. to include the LED unit or LED units are arranged on a heatsink as taught by Geyer.  One would have been motivated to do so in order to dissipate heat from the light sources of the illumination device.

Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive.
With regards to the applicant’s argument that Geyer does not disclose the more-particularly claimed plate-shaped diffuser, particularly having first and second delimiting faces and an end face, between which faces there is a light-scattering material with a predetermined thickness where the light-scattering material is disposed along an entire planar extent of the plate-shaped diffuser, since Geyer discloses a light guide being a two-component plastic in which a first and second component have different refractive indices and there would be no reason to modify the two component plastic with light scattering material at one end thereof with a single component of light scattering material as taught by Marcori, and that Geyer does not have the problem of the plate-shaped diffusers of the prior art and therefore it would not have been obvious to have the LED unit or LED units abut against the light guide of Geyer, and that Williams does not disclose such feature, the examiner directs the applicant to the above rejection of Claim 1 over Paroni et al. in view of Marcori.  Particularly, Paroni et al. discloses at least a plate-shaped diffuser [6] (see paragraphs 26, 64, and 65 and Figure 5) having first (comprising the face at a bottom of the diffuser [6] most adjacent LEDs [10], see Figure 5) and second (comprising the face opposing the face most adjacent LEDs [10] and on a top side of diffuser [6], see Figure 5) delimiting faces and an end face (comprising the end of the diffuser [6] at the side [7] including the frosted or opalescent layer, see paragraphs 63 and 65 and Figure 5), between which faces there is and a light-scattering material (comprising the frosted or opalescent layer, see paragraph 65) with a predetermined thickness (see Figure 5), the LED unit or LED units abut against the first delimiting face (see paragraph 64) and the diffuser [6] is configured and arranged such that the light of the LED unit or LED units entering via the first delimiting face is guided in the diffuser [6] to the light emergence face [7] and emerges from the illumination device at the light emergence face [7] (see paragraphs 55, 63, and 65).  While Paroni et al. does not explicitly disclose the light-scattering material is disposed along an entire planar extent, Marcori et al. teaches the light-scattering material is disposed along an entire planar extent (see paragraphs 11 and 27 and Figure 7; the material including bubbles or cavities [32] forming an opalescent material and thereby substantially being a light-scattering material is disposed along an entire planar extent of diffuser [24]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plate-shaped diffuser of Paroni et al. to include the light-scattering material is disposed along an entire planar extent as taught by Marcori et al. in order to diffuse light from the volume and not the surface of the diffuser, giving the illuminated material a fuller, more uniform and more transparent appearance (see Marcori et al. paragraph 11).  Therefore, Paroni et al. in view of Marcori et al. do disclose, teach or suggest at least these limitations of the plate-shaped diffuser of amended Claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references Tanaka et al. (US 2004/0257790), which discloses at least multiple types of vehicular illumination devices including a plate-shaped diffuser and LED unit emitting light into a first delimiting face, a second delimiting face, and light emerging from an end face, and Martin (US 2009/0219731), which discloses at least a strip-shaped plate-shaped diffuser with light scattering material along a planar extent of the diffuser, LEDs units emitting light into a delimiting face, an opposing second delimiting face, an end face being the only light emergence face.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN KRYUKOVA/Examiner, Art Unit 2875